FILE COPY




                               CAUSE NO. 12-14-00314-CR
                               CAUSE NO. 12-14-00315-CR
                               CAUSE NO. 12-14-00317-CR
                             IN THE COURT OF APPEALS
                    TWELFTH COURT OF APPEALS DISTRICT
                                        TYLER, TEXAS


DANIEL WAYNE MCLEMORE, }                           APPEALED FROM 402ND
DISTRICT COURT
APPELLANT

V.                                  }       IN AND FOR

THE STATE OF TEXAS,                         }      WOOD COUNTY, TEXAS
APPELLEE

                                    PER CURIAM ORDER

          Appellant’s counsel filed a combined brief in the above-styled and numbered cases.
 However, counsel did not identify any issues for appeal in cause numbers 12-14-00314-CR, 12-
 14-00315-CR and 12-14-00317-CR. Nor did counsel inform this court that the appeal in those
 cause numbers is frivolous. Therefore, the appeal in those three cause numbers has not been
 properly presented to the court. See TEX. R. APP. P. 38.9(b). Accordingly,
          IT IS ORDERED that Appellant’s counsel file an amended brief in cause numbers
 12-14-00314-CR, 12-14-00315-CR and 12-14-00317-CR on or before September 1, 2015.
          IT IS FURTHER ORDERED that the amended brief should identify and address the
 merits of all arguable issues on appeal or, alternatively, should comply with the requirements of
 Anders v. California, 386 U.S. 738, 87 S. Ct, 1396, 18 L. Ed. 2d 493 (1967); High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978); and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App.
 1969).
                                                                                FILE COPY


       WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the
12th day of August 2015, A.D.
                                                CATHY S. LUSK, CLERK
                                                12TH COURT OF APPEALS



                                                By: ________________________________
                                                Katrina McClenny, Chief Deputy Clerk